Case: 2:17-cv-00630-ALM-EPD Doc #: 29 Filed: 11/02/18 Page: 1 of 2 PAGEID #: 116




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


2:14-cv-2205                       2:17-cv-829                          2:18-cv-189
                                   2:17-cv-837                          2:18-cv-199
2:16-cv-120                        2:17-cv-844                          2:18-cv-237
2:16-cv-675                        2:17-cv-855                          2:18-cv-263
2:16-cv-1153                       2:17-cv-911                          2:18-cv-282
                                   2:17-cv-947                          2:18-cv-284
2:17-cv-04                         2:17-cv-962                          2:18-cv-309
2:17-cv-148                        2:17-cv-1043                         2:18-cv-338
2:17-cv-160                        2:17-cv-1060                         2:18-cv-369
2:17-cv-287                        2:17-cv-1068                         2:18-cv-371
2:17-cv-352                        2:17-cv-1085                         2:18-cv-411
2:17-cv-367                        2:17-cv-1095                         2:18-cv-432
2:17-cv-402                        2:17-cv-1098                         2:18-cv-543
2:17-cv-458                        2:17-cv-1107                         2:18-cv-596
2:17-cv-471                        2:17-cv-1133                         2:18-cv-620
2:17-cv-584                        2:17-cv-1139                         2:18-cv-630
2:17-cv-590                        2:17-cv-1144                         2:18-cv-632
2:17-cv-630                        2:18-cv-42                           2:18-cv-645
2:17-cv-633                        2:18-cv-47                           2:18-cv-665
2:17-cv-635                        2:18-cv-56                           2:18-cv-694
2:17-cv-647                        2:18-cv-99                           2:18-cv-732
2:17-cv-787                        2:18-cv-112                          2:18-cv-743
2:17-cv-809                        2:18-cv-134                          2:18-cv-922
                                   2:18-cv-178                          2:18-cv-923

                                             ORDER

        Each of the above-listed cases has previously been identified as ready for a mediation
conference during the Court’s December Settlement Week, which is scheduled to occur from
December 10-14, 2018. Recently, the Court has been forced to vacate or continue more than half
of the cases initially set for Settlement Week. In order to avoid the administrative costs
associated with vacating a case after it has been set, the Court is making this inquiry to determine
if any of the above cases should not be set for a Settlement Week Conference.

        It is therefore ORDERED that, as soon as practicable following of the receipt of this
Order, counsel confer concerning the readiness of their case for Settlement Week. If all counsel
concur that the case is not ready to set, counsel shall send an email to the undersigned’s
Courtroom Deputy, Sherry Nichols, at Sherry_Nichols@ohsd.uscourts.gov, by NOVEMBER 9,
2018 to advise her that the case should not be set. Counsel should include in such advice whether
the case should be continued to another Settlement Week and, if so, which Settlement Week. If
counsel does not have access to e-mail, the same communication may be made by telephone to
614-719-3461, but e-mail rather than telephonic contact is strongly encouraged.
Case: 2:17-cv-00630-ALM-EPD Doc #: 29 Filed: 11/02/18 Page: 2 of 2 PAGEID #: 117




         Nothing in this Order is intended to preclude a timely motion to vacate or continue a
settlement conference should the grounds for such motion become apparent only after the case is
set for a Settlement Week conference on a specific date and time.

                                                   /s/ Elizabeth A. Preston Deavers
                                                   ELIZABETH A. PRESTON DEAVERS
                                                   UNITED STATES MAGISTRATE JUDGE
